Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-14) in the reply filed on 11/29/2021 is acknowledged.  Therefore, claims 15-20 are withdrawn from consideration. 
The traversal is on the ground(s) that Tomes does not show or describe at least a sampling-port access device or a compartment configured to hold a sampling-port access device. Notably, the Examiner does not provide a reference numeral indicating the alleged sampling-port access device in Tomes. Tomes discloses syringes 701 and 702 to hold sterile water and lubricating jelly, respectively, but these syringes are not sampling-port access devices. The Instant Application shows and describes both a sampling-port access device and sampling-port access device compartment. For example, FIG. 1 shows sampling-port access device 150 positioned in sampling-port access device compartment 116. Accordingly, these are special technical features over the cited art Tomes.  
This is not found persuasive because the claims define “a first compartment configured to hold the urinary catheter”, “the second compartment configured to hold the urine-drainage bag”, and “a third compartment configured to hold the sampling-port access device” which do not positively recite the urinary catheter, urine-drainage bag and sampling-port access device being held within the first, second and third compartments, respectively. As long as the prior art catheterization package includes the urinary catheter, urine-drainage bag and sampling-port access device, it meets the claim limitations as long as the urinary catheter, urine-drainage bag and sampling-port access device are capable of being held within the first, second and third compartments, respectively. Tomes discloses a catheterization package (See Fig. 7), comprising a urinary catheter (at 700), a urine-drainage bag (at 730) fluidly 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rendered indefinite by the limitation “a first compartment configured to hold the urinary catheter”, in line 10, since it is unclear if the urinary catheter is being positively recited as being contained within the first compartment. For examination purposes, Examiner treats the first compartment as merely capable of containing the urinary catheter due to the “configured to” language. The urinary catheter must be included within the catheterization package, but not necessarily located within the first compartment, as long as the first compartment can accommodate the urinary catheter therein.

Claim 1 is rendered indefinite by the limitation “a third compartment configured to hold the sampling-port access device”, in line 14, since it is unclear if the sampling-port access device is being positively recited as being contained within the third compartment. For examination purposes, Examiner treats the third compartment as merely capable of containing the sampling-port access device due to the “configured to” language. The sampling-port access device must be included within the catheterization package, but not necessarily located within the third compartment, as long as the third compartment can accommodate the sampling-port access device therein.
Claim 6 is rendered indefinite by the limitation “an isolated fourth compartment configured to hold the one or more swabsticks, the package of the antiseptic skin cleanser, or the package of the one or more swabsticks in the antiseptic skin cleanser”, since it is unclear if the one or more swabsticks, the package of the antiseptic skin cleanser, or the package of the one or more swabsticks in the antiseptic skin cleanser is being positively recited as being contained within the fourth compartment. For examination purposes, Examiner treats the fourth compartment as merely capable of containing the one or more swabsticks, the package of the antiseptic skin cleanser, or the package of the one or more swabsticks in the antiseptic skin cleanser due to the “configured to” language. The one or more swabsticks, the package of the antiseptic skin cleanser, or the package of the one or more swabsticks in the antiseptic skin cleanser must be included within the catheterization package, but not necessarily 
Claims 9 and 11 are rendered indefinite by the limitation “a fifth compartment…configured to a hold the container containing the lubricant, as well as the lubricant dispensed therefrom.”, since it is unclear if the lubricant is being positively recited as being contained within the fifth compartment. For examination purposes, Examiner treats the fifth compartment as merely capable of containing the lubricant due to the “configured to” language. The lubricant must be included within the catheterization package, but not necessarily located within the fifth compartment, as long as the fifth compartment can accommodate the lubricant therein.
Claim 14 is rendered indefinite by the limitation “a urinary-catheter compartment configured to hold the urinary catheter”, in line 13, since it is unclear if the urinary catheter is being positively recited as being contained within the urinary-catheter compartment. For examination purposes, Examiner treats the urinary-catheter compartment as merely capable of containing the urinary catheter due to the “configured to” language. The urinary catheter must be included within the catheterization package, but not necessarily located within the urinary-catheter compartment, as long as the urinary-catheter compartment can accommodate the urinary catheter therein.
Claim 14 is rendered indefinite by the limitation “the urine-drainage-bag compartment configured to hold the urine-drainage bag”, in line 16, since it is unclear if the urine-drainage-bag is being positively recited as being contained within the urine-drainage-bag compartment. For examination purposes, Examiner treats the urine-drainage-bag compartment as merely capable of containing the urine-drainage-bag due to the “configured to” language. The urine-drainage-bag must be included within the catheterization package, but not necessarily located within the urine-drainage-bag 
Claim 14 is rendered indefinite by the limitation “a sampling-port-access-device compartment configured to hold the sampling- port access device”, in line 17, since it is unclear if the sampling-port-access-device is being positively recited as being contained within the sampling-port-access-device compartment. For examination purposes, Examiner treats the sampling-port-access-device compartment as merely capable of containing the sampling-port-access-device due to the “configured to” language. The sampling-port-access-device must be included within the catheterization package, but not necessarily located within the sampling-port-access-device compartment, as long as the sampling-port-access-device compartment can accommodate the sampling-port-access-device therein.
Claim 14 is rendered indefinite by the limitation “an isolated skin-cleansing compartment configured to hold the one or more swabsticks”, in line 19, since it is unclear if the one or more swabsticks is being positively recited as being contained within the isolated skin-cleansing compartment. For examination purposes, Examiner treats the isolated skin-cleansing compartment as merely capable of containing the one or more swabsticks due to the “configured to” language. The one or more swabsticks must be included within the catheterization package, but not necessarily located within the isolated skin-cleansing compartment, as long as the isolated skin-cleansing compartment can accommodate the one or more swabsticks therein.
Claim 14 is rendered indefinite by the limitation “a catheter-lubrication compartment… configured to a hold the container containing the lubricant”, in line 21, since it is unclear if the lubricant is being positively recited as being contained within the catheter-lubrication compartment. For examination purposes, Examiner treats the isolated catheter-lubrication compartment as merely capable of containing the lubricant due to the “configured to” language. The lubricant must be included 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 8-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tomes et al. (US 2018/0056030).
Regarding claim 1, Tomes discloses a catheterization package (See Fig. 7), comprising: catheterization-package components including: a urinary catheter (710); a urine-drainage bag (730) fluidly connected (at 720) to the urinary catheter; and a sampling-port access device (syringe 702) capable of fluidly connecting to a urine-sampling port of the urinary catheter or the urine-drainage bag for aseptic collection of one or more urine samples; and a catheterization tray (at 100) configured to facilitate a catheterization procedure, the catheterization tray including: a first compartment (103) capable of holding at least a portion of the urinary catheter; a second compartment (102) connected to the first compartment by an intercompartment connection (122), the second compartment capable of holding the urine-drainage bag; a third compartment (101) capable of holding the sampling-port access device; and step-by-step instructions incorporated into the catheterization tray for the catheterization procedure (See [0052]).
Regarding claim 2, Tomes discloses the urine-drainage bag includes an inlet port (730 inherently has an inlet port where 720 connects to the bag 730) and an outlet port (as described in Fig. 19, at least 
Regarding claim 3, Tomes discloses the sampling-port access device (syringe 702) includes a barrel (syringe barrel), a tip (syringe tip) at an end of the barrel capable of fluidly connecting the sampling-port access device to the urine-sampling port of the urinary catheter or the urine-drainage bag, and a hollow needle coaxial with the barrel, the needle fluidly connected to but directed away from the tip of the barrel.
Regarding claim 5, Tomes discloses one or more swabsticks ([0059]).
Regarding claim 8, Tomes discloses a container (701) containing a lubricant ([0036]) configured for lubricating the urinary catheter in accordance with the catheterization procedure.
Regarding claim 9, Tomes discloses a fifth compartment (at 107) at least partially surrounded on one side by the first compartment capable of holding the container containing the lubricant, as well as the lubricant dispensed therefrom.
Regarding claim 10, Tomes discloses a specimen container (703) capable of least clean collection of one or more urine samples from the urine-drainage bag.
Regarding claim 11, Tomes discloses a fifth compartment (at 107) at least partially surrounded on one side by the first compartment capable of holding the specimen container..
Regarding claim 12, Tomes discloses a pair of examination gloves ([0055]) and an underpad (towels described in [0055] can be considered an underpad).
Regarding claim 13, Tomes discloses a piece of paper (1001) capable of covering at least a portion of the catheterization tray and the catheterization components therein; central supply room ("CSR") wrap (1000) configured to preserve a sterile state of the contents of the catheterization package while the CSR wrap is wrapped around the catheterization tray and the catheterization components .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tomes et al. (US 2018/0056030) as applied to claim 1 above, in view of Porat et al. (US 8,273,312). As described above, Tomes discloses the claimed invention except for the package including a test tube. However, Porat teaches it is well known in the art for a test tube an evacuated test tube to be used for urine analysis, for the purpose of drawing liquid from a urine collection container for testing. Therefore, it would have .

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tomes et al. (US 2018/0056030) as applied to claim 5 above, in view of Glithero et al. (US 2016/0228676). As described above, Tomes discloses the claimed invention except for the swabstick compartment. However, Glithero teaches a catheterization package comprising a tray (See Fig. 2) having an isolated swabstick compartment (See Fig. 8 at 4) which includes a well and one or more channels (at 38) with snap-in tabs (at 32) configured to hold the one or more swabsticks respectively therein, and wherein the one or more channels are angled with respect to a top or a bottom of the catheterization tray such that one or more swab heads respectively of the one or more swabsticks are disposed in the well when snapped-in to the one or more channels, for the purpose of securely storing the swabsticks in direct contact with a solution. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tray of Tomes with an isolated swabstick compartment as taught by Glithero in order to securely store swabsticks in direct contact with a solution, if desired.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tomes et al. (US 2018/0056030) in view of Glithero et al. (US 2016/0228676). 
Regarding claim 14, Tomes discloses a catheterization package (See Fig. 7), comprising: catheterization-package components including: a urinary catheter (710); a urine-drainage bag (730) fluidly connected (at 720) to the urinary catheter; a sampling-port access device (syringe 702) capable of 
However, Glithero teaches a catheterization package comprising a tray (See Fig. 2) having a isolated  swabstick compartment (See Fig. 8 at 4) which includes a well and one or more channels (at 38) with snap-in tabs (at 32) configured to hold the one or more swabsticks respectively therein, and wherein the one or more channels are angled with respect to a top or a bottom of the catheterization tray such that one or more swab heads respectively of the one or more swabsticks are disposed in the well when snapped-in to the one or more channels, for the purpose of securely storing the swabsticks in direct contact with a solution. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tray of Tomes with an 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735